Citation Nr: 1410726	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-09 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a chronic headache disability, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for flat feet, to include as secondary to a service-connected disability.  

5.  Entitlement to service connection for a disability manifested by an abnormal gait, to include as secondary to a service-connected disability.  

6.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected disability.  

7.  Entitlement to service connection for a bilateral ankle disability. 

8.  Entitlement to service connection for peripheral neuropathy of the lower extremities.
 
9.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to a service-connected disability.  

10.  Entitlement to an initial rating in excess of 40 percent for degenerative joint disease (DJD) of the thoracic and lumbar spine.

11.  Entitlement to an initial compensable rating for dermatitis sicca of the right foot for the period from October 20,1979 to September 18, 2006, and in excess of 10 percent for the period beginning on September 19, 2006. 

12.  Entitlement to an initial rating in excess of 10 percent for dermatitis sicca of the left foot.

13.  Entitlement to an effective date earlier than September 19, 2006, for the grant of service connection for DJD of the thoracic and lumbar spine.

14.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from October 1976 to October 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that, inter alia, granted service connection and assigned an initial 40 percent disability rating for DJD of the thoracic and lumbar spine, effective September 19, 2006, and granted service connection and assigned an initial noncompensable rating for dermatitis sicca of the right foot, effective October 20, 1979, and assigned a 10 percent rating effective September 19, 2006, and granted service connection and assigned an initial 10 percent rating for dermatitis sicca of the left foot, effective September 19, 2006.  Also, service connection for bilateral knee conditions, bilateral ankle conditions, and peripheral neuropathy of all extremities was denied.  

Also on appeal, is a November 2008 rating decision of the VARO in Cleveland, Ohio, that, in pertinent part, denied service connection for hypertension, erectile dysfunction, headaches, flat feet, and an ataxic gait.  

In November 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of that hearing is of record. At the hearing, the undersigned granted the Veteran's request to hold the record open and in abeyance for 30 days for the submission of additional evidence.  In December 2012, additional evidence was received along with a waiver of initial RO consideration. 

In light of the Board's decision granting service connection for peripheral neuropathy of the lower extremities, the Board has recharacterized the remaining  issue on appeal, that is, entitlement to service connection for peripheral neuropathy of the upper extremities as reflected on the title page.  
The issue of entitlement to service connection for chronic pain syndrome, secondary to service-connected disabilities (claimed as a separate disability from those already on appeal) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for hypertension, erectile dysfunction, a chronic headache disability, a disability manifested by an abnormal gait, and a bilateral knee disability, and entitlement to higher initial ratings for DJD of the thoracic lumbar spine, dermatitis sicca of the right foot and of the left foot, and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The only medical opinion evidence relates the Veteran's bilateral flat feet to active service; there is no contrary medical evidence of record. 

2.  The only medical opinion evidence relates the Veteran's bilateral ankle disabilities to active service; there is no contrary medical evidence of record. 

3.  The only medical opinion evidence relates the peripheral neuropathy of the Veteran's lower extremities to active service; there is no contrary medical evidence of record. 

4.  There is no evidence that the Veteran has been diagnosed with peripheral neuropathy of the upper extremities at any time during the current appeal.  

5.  The Veteran first filed a claim for service connection for a back condition in November 1979.

6.  In a final May 1980 rating decision, the RO denied service connection for residuals of a back injury.  No service treatment records (STRs) were available at that time, but a VA examination performed at the time of the rating decision was negative for a diagnosis of any back disability. The Veteran was notified of the May 1980 rating action and of his appellate rights but did not appeal that decision.  There was also no evidence received within one year of that determination.

7.  The RO granted service connection for DJD of the thoracic and lumbar spine in the November 2007 rating decision.  The RO established an effective date of September 19, 2006, the date of receipt of the claim to reopen.  

8.  None of  service department records that were subsequently added to the claims file after the May 1980 decision provided an evidentiary basis on which to grant service connection for a back disability, or otherwise change the outcome of the April 1983 rating decision.  Evidence of a diagnosed low back disability was not of record at the time of May 1980 rating decision.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for flat feet are met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a bilateral ankle disability are met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for peripheral neuropathy of the lower extremities are met. 38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for peripheral neuropathy of the upper extremities, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

5.  The criteria for entitlement to an effective date earlier than September 19, 2006, for the grant of service connection for DJD of the thoracic and lumbar spine, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Given the favorable disposition of the Veteran's claims for service connection for flat feet, a bilateral ankle disability, and for peripheral neuropathy of the lower extremities, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

With regard to the claim for service connection for peripheral neuropathy of the upper extremities and entitlement to an earlier effective date of the grant of service connection for DJD of the thoracic lumbar spine, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in November 2006 and June 2007 letters and each included notice of how effective dates are assigned when service connection is granted  	

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most November 2009 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  The Veteran was also afforded appropriate VA examinations.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

In addition, a disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown , 7 Vet. App. 439 (1995).

Service treatment records show that the Veteran was seen on various occasions for complaints related to his feet and ankles.  An October 1977 record reflects that the Veteran was assessed with chronic ankle pain with questionable etiology.  

The Veteran contends that he has flat feet related to the boots he wore in service, the inability to change wet socks for days on end, running and exercising.  See hearing transcript, pages 11-12.  At the October 2007 VA examination, he asserted that his flat feet were related to landing on his feet hard from vehicles and helicopters.  At a July 2008 VA, the examiner reviewed the claims file and found documentation of chronic feet problems associated with burning type of pain.  The diagnosis was flat foot on the left and right.  The VA examiner opined that it is as likely as not that the Veteran's subjective complaints of foot problems, which the Veteran's states as flat feet, is related to the Veteran's service complaints of foot problems as documented in his service treatment records.  

In addition, the Veteran contends that he has a bilateral ankle disability and peripheral neuropathy of his lower extremities related to service.  At the October 2007 VA examination, the Veteran was diagnosed with DJD of both ankles, and the VA examiner opined that, with regard to the Veteran's feet and bilateral ankle condition, his distal bipedal peripheral vascular disease and peripheral neuropathy are as least as likely as not the result of his military service.  

In this case, the Board finds that the Veteran is competent and credible to report that his feet and ankle symptoms began in service.  Barr v. Nicholson, 21 Vet. App. 303   (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the statements of the Veteran be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record. Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, VA examiners have opined that the Veteran's bilateral flat feet, bilateral ankle disabilities, and peripheral neuropathy of the lower extremities are related to service.   In support of their  opinions, the examiners appeared to rely on the Veteran's reported history, service treatment records, and a review of medical literature.  The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Significantly, moreover, there is no evidence to the contrary of either favorable VA medical opinion.  VA should not seek an additional medical opinion where favorable evidence in the record is unrefuted.  Mariano v. Principi, 17 Vet. App. 305 (2003).  By resolving all doubt in favor of the Veteran, the Board concludes that the criteria for service connection for flat feet, a bilateral ankle disability, and peripheral neuropathy of the lower extremities is met.  38 U.S.C.A. § 5107(b); 38 CFR § 3.102. 

With regard to the issue of entitlement to service connection for peripheral neuropathy of the upper extremities, the Board points out that the first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  In this case, VA treatment records and VA examinations show that, while the Veteran clearly has peripheral neuropathy of the lower extremities, there is no competent evidence that he has been diagnosed with peripheral neuropathy of the upper extremities.  Absent evidence of a current disability at any time during the current appeal, service connection for peripheral neuropathy of the upper extremities must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49(1990). 

Earlier effective date

The Veteran contends that a date earlier than September 19, 2006, should be established for the grant of service connection for DJD of the thoracic lumbar spine.  He asserts that, because his STRs were not of record when he filed his original claim on November 29, 1979, service connection should be effective on that date as opposed to September 19, 2006.  

In November 1979, the Veteran submitted a claim for service connection for residuals of a back injury.  He was afforded a VA examination in which X-rays were taken in February 1980 and no abnormalities were demonstrated.  The February 1980 VA examination report reflects that the Veteran reported his back trouble began in 1978 when he injured his back.  He was not receiving treatment at the time of the examination.  Physical examination revealed no limitation of motion of the back in any direction.  The February 1980 VA examination was negative for a diagnosis of any back disability.  A May 1980 rating decision noted that no STRs were available.  Service connection for a back disability was denied.  The Veteran did not appeal, and this decision became final.  

Service treatment records were obtained and associated with the claims file after the May 1980 rating decision. These records showed that in February 1979 the Veteran was seen with complaints of low back pain. He stated that he was injured in September 1978 when he was hit in the back with a tent pole. The assessment was a normal examination. On separation examination in September 1979, the Veteran was found to have an abnormal clinical evaluation of his spine, noting that he had poor flexion. He was assessed with mechanical lumbar spine pain.  

On September 19, 2006, the Veteran submitted a request to reopen a claim for service connection for a back condition.  

In a November 2007 rating decision, the RO noted that the receipt of the Veteran's service medical records is considered new and material evidence and the claim was reopened.  Service connection for DJD of the thoracic and lumbar spine was granted with an effective date of September 19, 2006.   The basis for the grant was that service medical records showed multiple complaints of low back pain prior to the Veteran's release from active duty, his recent VA examination showed a current diagnosis of a chronic back condition, and an October 2007 VA examiner concluded that the condition is at least as likely as not a result of military service.  The RO determined that the effective date of the grant of service connection was not retroactive to the original claim for service connection because, at the time of the original claim, the evidence did not show a current diagnosis of a back condition.  

Generally, the VA guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400. The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection, is that the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i) .

From June 10, 1993, to October 5, 2006, 38 C.F.R. § 3.400(q)(2)  provided that the effective date for an evaluation and award of compensation based on a claim reopened due to the receipt of new and material evidence in the form of service department records was "to agree with evaluation (since it is considered these records were lost or mislaid) or date of receipt of claim on which prior evaluation was made, whichever is later . . . ." 38 C.F.R. § 3.156(c)  provided that where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction. This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such . . ." Read together, §§ 3.156(c) and 3.400(q)(2) provided that the effective date for an award of benefits based on newly discovered service department records that were previously unavailable 'may relate back to the date of the original claim or date entitlement arose even though the decision on that claim may be final . . .'" Mayhue v. Shinseki, 24 Vet. App. 273 (2011), quoting New and Material Evidence, 70 Fed. Reg. 35,388  (proposed June 20, 2005).

Revisions to these regulations were proposed in June 2005.  The purpose was "to clarify long-standing VA rules" "regarding reconsideration of decisions on the basis of newly discovered service department records" and "to include the substance of current 38 C.F.R. § 3.400(q)(2)  in revised § 3.156(c)" rather than to effect substantive changes.  Id.  at 277-78, quoting New and Material Evidence, 70 Fed. Reg. 35,388  proposed June 20, 2005) and New and Material Evidence, 71 Fed. Reg. 52, 455 (September 6, 2006).

The proposed revisions became effective on October 6, 2006.  Since then,38 C.F.R. § 3.156(c) provides that notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (concerning the requirement to reopen a previously finally denied claim with new and material evidence). This includes (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department any time after VA's original requires for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim. 38 C.F.R. § 3.156(c)(2) provides that such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records and Research Center (JSRRC), or from any other official source. 38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previous claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.

Given that these changes were clarifying rather than substantive in nature, the Court has concluded that pre-amended 38 C.F.R. § 3.156(c), like amended 38 C.F.R. § 3.156(c), "authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim." Mayhue, 24 Vet. App. at 279, quoting Vigil v. Peake, 22 Vet. App. 63, 65  (2008). Thus, the Board need not differentiate between the former and revised versions of 38 C.F.R. § 3.156(c).

As to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, the United States Court of Appeals for Veterans Claims (Court) has interpreted it as the date when the claimant met the requirements for the benefits sought. This is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a); see also McGrath  v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011). For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70   (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the RO receives the evidence, but the date to which that evidence refers.  McGrath, 14 Vet. App. at 35.

Here, the Board notes that the Veteran's service treatment records were not associated with the claims file at the time of the initial May 1980 rating decision.  However, at that time there was also no evidence that he had the disability for which he sought service connection, that is, a thoracic and lumbar spine disability, or any back disability.  As previously noted, he was afforded a VA examination in February 1980; however, the VA examiner did not find any abnormalities and provided no diagnosis of any lumbar spine or other back disability.  

It is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992)(citation omitted); see also McClain v. Nicholson, 21 Vet. App. 319, 321   (2007) (holding that the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).  Simply stated, entitlement to service connection for a low back disability did not arise prior to a diagnosis of such, which in this case was not until an October 2007 VA examination.  In this regard, a back disability, other than complaints of pain, is not shown prior to September 19, 2006; thus, the effective date for benefits can be no earlier than the date the disability was diagnosed, in this case "the date entitlement arose."  In this regard, the Board notes that diagnosing musculoskeletal back disorders requires medical testing to identify the cause of the back pain, and such disabilities can have many different causes, thereby requiring medical expertise to determine the etiology.  As such, the Veteran is not competent to opine as to the etiology of his back pain or as to a diagnosis of a back disability at any time during the appeal.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
In the absence of any legal basis to grant service connection for DJD of the thoracic lumbar spine earlier than the September 2006 claim, the claim for an effective date earlier than September 19, 2006 is denied. 


ORDER

Service connection for flat feet is granted.

Service connection for a bilateral ankle disability is granted.

Service connection for peripheral neuropathy of the lower extremities is granted.

Service connection for peripheral neuropathy of the upper extremities, to include as secondary to a service-connected disability, is denied.

Entitlement to an effective date prior to September 19, 2006, for the grant of service connection for DJD of the lumbar and thoracic spine disorder, is denied. 


REMAND

The Veteran contends that he has hypertension, erectile dysfunction, a chronic headache disability, a disability manifested by an abnormal gait, and a bilateral knee disability, secondary to a service-connected disability, or in the alternative, as due to medications prescribed for treatment of a service-connected disability.  The Veteran is currently service-connected for DJD of the thoracic lumbar spine, dermatitis sicca of the right and left foot, and in light of the decision above, for flat feet, a bilateral ankle disability and peripheral neuropathy of the lower extremities.  

A disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown , 7 Vet. App. 439 (1995).

Over the course of the appeal, the Veteran was afforded VA examinations in October 2007 and in July 2008 that found that the Veteran's hypertension was due in part to familial history and that his hypertension fluctuates with his low back pain.  A July 2008 VA examination suggests that the Veteran's headaches are exacerbated by his hypertension.  However, these opinions fail to address the criteria for secondary service connection, that is whether a service-connected disability or medications taken for treatment of a service-connected disability have proximately caused or aggravated (permanently worsened) the Veteran's hypertension.  Therefore, the Board considers that these VA examinations are incomplete.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). In light of the foregoing, the Board finds that the Veteran should be afforded new VA examinations to address whether he currently has hypertension, erectile dysfunction, and a headache disability that is related to service or secondary to or aggravated by a service-connected disability or medications taken for the treatment of a service-connected disability.  

The Board further notes that, while VA examinations have clearly shown that the Veteran has an abnormal gait, no opinion has been offered as to whether the Veteran has an actual disability manifested by such abnormal gait and if so, whether it is related to a service-connected disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that symptoms alone, such as pain, cannot be service connected without a finding of an underlying disorder).  Hence, a remand is warranted to afford the Veteran an appropriate VA examination.  

With regard to the claim for service connection for a bilateral knee disability, the Veteran submitted evidence in November 2012 showing that he was diagnosed with tear of the menisci and cartilage of the right knee and mild degenerative changes of the knees.  Evidence of current bilateral knee disabilities were not previously of record.  The Veteran contends that his bilateral knee disabilities are caused by his service-connected back disability.  In light of the newly submitted evidence, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's bilateral knee conditions. 

In addition, the Veteran contends that his service-connected DJD of the thoracic lumbar spine and his bilateral dermatitis sicca of the right and the left feet are more severe than reflected in the current disability ratings assigned.  The Board notes that the Veteran last underwent VA examination of these disabilities in October 2007, more than 6 years ago. Therefore, more contemporaneous examinations are warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

To ensure that all due process requirements are met, and that the record before the examiner is complete, the RO/AMC should, through VCAA-compliant notice, give the Veteran another opportunity to provide information and/or evidence pertinent to each of the claims remaining on appeal.  If there was no continuing treatment, the Veteran should so indicate to the RO/AMC.

Furthermore, given the Veteran's contentions during the October 2007 VA examination that he is no longer able to work due to aches and pains, which the Board liberally construes as related to his service-connected disabilities, on remand, the RO should also adjudicate whether the claims for higher initial ratings meet the criteria for submission for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2013).  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Board also finds that such contentions reflects that the issue of entitlement to a TDIU rating has been raised by the record and is within the jurisdiction of the Board.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claims on appeal for higher ratings and for entitlement to service connection on appeal.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue to the Veteran a notice letter pertaining to the issue of entitlement to a TDIU.  In addition, request that the Veteran provide sufficient information, and authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

2.  Obtain all outstanding VA medical records dated from October 1979 to the present.  All records or responses received should be associated with the claims file. 

3.  After completing the above, the Veteran should be scheduled for a VA examination, by an appropriate examiner, to determine the nature and etiology of the Veteran's hypertension, erectile dysfunction, and  headache disability.  The claims folder must be made available to the examiner performing the examination, and the examiner is asked to indicate that the claims folder has been reviewed.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should then opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any hypertension, erectile dysfunction, and headache disability is related to (i) service and/or (ii) a) was proximately caused, or (iii) is aggravated by (i.e. permanently worsened) a service-connected disability or by medication taken to treat a service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  The examiner is also requested to reconcile his or her opinion with other VA opinions of record.  [In this regard, the examiner is reminder that the Veteran is currently service-connected for DJD of the thoracic lumbar spine, dermatitis sicca of the right and left foot, and in light of the decision above, for flat feet, a bilateral ankle disability and peripheral neuropathy of the lower extremities.]  

Please note that the term 'aggravated' in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

4.  Also, the Veteran should be scheduled for a VA examination, by an appropriate examiner to determine the nature and etiology of any diagnosed disability manifested by an abnormal gait and any bilateral knee disability. The claims folder must be made available to the examiner performing the examination, and the examiner is asked to indicate that the claims folder has been reviewed.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiners should then opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that any diagnosed disability manifested by an abnormal gait and bilateral knee disability is related to (i) service and/or (ii) a) was proximately caused, or (iii) is aggravated by (i.e. permanently worsened) a service-connected disability or by medication taken to treat a service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006).  [In this regard, the examiner is reminder that the Veteran is currently service-connected for DJD of the thoracic lumbar spine, dermatitis sicca of the right and left foot, and in light of the decision above, for flat feet, a bilateral ankle disability and peripheral neuropathy of the lower extremities.]  

Please note that the term 'aggravated' in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

5.  Further, the Veteran should be scheduled for VA appropriate examination(s) to ascertain all orthopedic and neurological findings specific to the service-connected DJD of his thoracic lumbar spine.   The claims folder must be made available to the examiner(s) performing each examination, and those examiner(s) are asked to indicate that they have reviewed the claims folder.  All indicated tests should be accomplished (to include x-rays, EMG/NCS, etc.), and all clinical findings reported in detail.

In setting out neurological findings, the examiner should identify, and comment on the frequency or extent of, as appropriate, all neurological symptoms associated with the Veteran's thoracic lumbar spine disability-to specifically include muscle spasm, guarding, foot drop, radiculopathy and/or sciatic neuropathy, if any, and provide an assessment of the extent or severity of each.  Any other neurological manifestations of the Veteran's thoracic lumbar spine disability should be described in detail. 

In setting out orthopedic findings, the examiner should conduct range of motion testing of the lumbar spine, expressed in degrees. The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the low back. If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the low back due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Further, the examiner should also indicate whether the Veteran has any ankylosis of the spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.  In addition, incapacitating episodes, to the extent identified, should be set out.

Lastly, the examiner should describe functional impairments as they affect the Veteran's employment.

The examiner should set forth all pertinent findings, along with the complete rationale for the conclusions reached.

6.  Also, schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected dermatitis sicca of his left foot and right foot.  The claims folder must be made available to the examiner performing the examination, and the examiner is asked to indicate that the claims folder has been reviewed.  All indicated tests should be accomplished and all clinical findings reported in detail.

Set forth all current complaints, findings, and manifestations pertaining to the Veteran's service-connected dermatitis sicca of the left and the right foot.  The examiner should be provided with the applicable rating criteria and ensure that the findings provided are responsive to the criteria for rating the Veteran's service-connected left and right foot disabilities.  

In addition, the examiner should describe functional impairments as they affect the Veteran's employment.

The examiner should set forth all pertinent findings, along with the complete rationale for the conclusions reached.

7.  Thereafter, review the claims files and ensure that the above development actions have been conducted and completed in full.  Then, readjudicate the claims for higher initial disability ratings and for service connection, to include consideration of secondary service connection pursuant to 38 C.F.R. § 3.310.  Readjudication of the claim for a higher initial rating for the Veteran's service-connected DJD of his thoracic lumbar spine should include consideration of whether a separate rating for neurological impairment is warranted.  In addition, discuss whether the criteria for invoking the procedures for referral of the claim for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1), are met.  Lastly, adjudicate the claim for a TDIU. 

8.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims. 38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


